Order unanimously modified so as to require the defendant-respondent to proceed with the examination before trial at the hospital and to produce thereon its records disclosing who were the employees of the hospital, if any, or other persons in charge of or adjacent to the plaintiff at the time and place mentioned in the complaint and, as so modified, affirmed. The date for the examination to proceed shall be fixed in the order. Settle order on, notice. Present — Glennon, J. P., Dore, Cohn, Callahan and "Shientag,'JJ;